By the court.
The judgment of the Common Pleas of Bergen county, in this cause, must be affirmed. By the very terms of the act of Assembly, the defendant, as well as every other citizen, has a right within the period mentioned in the act, to set a net or filfe, on the shore of the Hackensack river, provided he does not extend it into the river more than one fifth of the way across. It fully appears by the record and state of the case agreed upon between the parties, that the defendant has not violated the act in this, or any other particular ; unless he has done so, by his setting his net on the western shore. But there is nothing in the act to limit the right of setting nets to the eastern shore of the river, without adopting a very forced construction ; which we cannot do, especially in support of a penal action.
Judgment affirmed.